COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-06-078-
CV



IN RE CHRISTOPHER T. BUTTS	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus 
and is of the opinion that relief should be denied.  Relator contends in his petition that the trial court has failed or refused to rule on his pending motion to amend the judgment nunc pro tunc.  But the certificate of service on the copy of that motion attached to the petition for writ of mandamus indicates that the motion was served only on the Tarrant County District Attorney’s Office.  In addition, the trial court and trial court clerk confirm that they have not received an original or copy of such a motion.  Thus, it appears that relator has neither served the trial court with the motion, nor presented it to, nor requested that it be presented to, the trial court.  
See 
Tex. R. App. P.
 9.5, 52.2;
 O’Connor v. First Court of Appeals
, 837 S.W.2d 94, 97 (Tex. 1992); 
In re Chavez
, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding) (holding that to be entitled to mandamus relief for the trial court’s failure or refusal to rule on a motion, relator must have made the 
trial court
 aware of the motion and requested that the trial court rule on the motion).  Accordingly, relator’s petition for writ of mandamus is denied.



PER CURIAM





PANEL A
: LIVINGSTON, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: March 23, 2006



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.